                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                             )
PENNSYLVANIA and                            )
STATE OF NEW JERSEY,                        )
                                            )
                       Plaintiffs,          )
v.                                          )   Civil Action No. 2:17-cv-04540 (WB)
                                            )
DONALD J. TRUMP, in his official            )
capacity as President of the United States; )
ALEX M. AZAR II, in his official            )
capacity as Secretary of Health and         )
Human Services; UNITED STATES               )
DEPARTMENT OF HEALTH AND                    )
HUMAN SERVICES; STEVEN T.                   )
MNUCHIN, in his official capacity as        )
Secretary of the Treasury; UNITED           )
STATES DEPARTMENT OF THE                    )
TREASURY; RENE ALEXANDER                    )
ACOSTA, in his official capacity as         )
Secretary of Labor; and UNITED STATES )
DEPARTMENT OF LABOR,                        )
                                            )
                       Defendants.          )
____________________________________)



           FEDERAL DEFENDANTS’ SUPPLEMENT TO JOINT APPENDIX
Exhibit 163   JA-0002761   JA-0003274   L.J. Havrilesky et al., “Oral Contraceptive User for the Primary
                                        Prevention of Ovarian Cancer,” Agency for Healthcare Research and
                                        Quality, Report No. 13-E002-EF (June 2013)

Exhibit 164   JA-0003275   JA-0003315   Robert A. Hatcher et al., Contraceptive Technology (Ardent Media 18th
                                        rev. ed. 2004)

Exhibit 165   JA-0003316   JA-0003316   N.R. Poulter, “Risk of Fatal Pulmonary Embolism with Oral
                                        Contraceptives ,” 355 Lancet 2088 (2000)

Exhibit 166   JA-0003317   JA-0003326   Ø. Lidegaard et al., “Thrombotic Stroke and Myocardial Infarction with
                                        Hormonal Contraception, 366 N. Engl. J. Med. 2257 (2012)

Exhibit 167   JA-0003327   JA-0003333   M. Vessey et al., “Mortality in Relation to Oral Contraceptive Use and
                                        Cigarette Smoking,” 362 Lancet 185 (2003)

Exhibit 168   JA-0003334   JA-0003341   WHO Collaborative Study of Cardiovascular Disease and Steroid
                                        Hormone Contraception, “Acute Myocardial Infarction and Combined
                                        Oral Contraceptives: Results of an International Multicentre Case-
                                        Control Study,” 349 Lancet 1202 (1997)

Exhibit 169   JA-0003342   JA-0003351   K.M. Curtis et al., “Combined Oral Contraceptive Use Among Women
                                        With Hypertension: A Systematic Review,” 73 Contraception 179
                                        (2006)

Exhibit 170   JA-0003352   JA-0003358   L.A. Gillum et al., “Ischemic stroke risk with oral contraceptives: A meta
                                        analysis ,” 284 JAMA 72, 72–78 (2000)

Exhibit 171   JA-0003359   JA-0003366   Renee Heffron et al., “Use of Hormonal Contraceptives and Risk of HIV-
                                        1 Transmission: A Prospective Cohort Study,” 12 Lancet Infectious
                                        Diseases 19 (2012)

Exhibit 172   JA-0003367   JA-0003369   Hormonal Contraception Doubles HIV Risk, Study Suggests ,” Science
                                        Daily (Oct. 4, 2011)


                                                  2
Exhibit 173   JA-0003370   JA-0003374   “Oral Contraceptives and Cancer Risk,” National Cancer Institute (Mar.
                                        21, 2012)

Exhibit 174   JA-0003375   JA-0003381   S. N. Bhupathiraju et al., “Exogenous hormone use: Oral contraceptives,
                                        postmenopausal hormone therapy, and health outcomes in the Nurses’
                                        Health Study,” 106 Am. J. Pub. Health 1631 (2016)

Exhibit 175   JA-0003382   JA-0003383   The World Health Organization Department of Reproductive Health and
                                        Research, “Carcinogenicity of Combined Hormonal Contraceptives and
                                        Combined Menopausal Treatment,” (Sept. 2005)

Exhibit 176   JA-0003384   JA-0003409   American Cancer Society, “Known and Probable Human Carcinogens,”
                                        American Cancer Society (rev. Nov. 3, 2016)




                                                  3
                                  CERTIFICATE OF SERVICE

       I hereby certify that, on June 14, 2019, a copy of the forgoing document was

electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.



DATED this 14th day of June, 2019.                         /s/ Justin M. Sandberg
                                                           JUSTIN M. SANDBERG




                                                   1
